--     .
     'Ab,.,.245B (Rev. 02/08/2019) Judgment in a Criminal Petty. Case (Modified)                                                                          Page 1 of 1   ~(p

                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses C01111nitted On or After Noven1ber 1, 1987)
                                       v.

                           Jesus Antonio Orona-Parra                                          CaseNumber: 3:19-mj-21456

                                                                                              Robert A. Garcia
                                                                                              Defendant's Attorney


     REGISTRATION NO. 84325298

     THE DEFENDANT:
      lg] pleaded guilty to count( s) 1 of Complaint
                                                   ---~--------~----------------

       0 was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                      Nature of Offense                                                                       Count Number(s)
      8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                             1

       D The defendant has been found not guilty on count( s)
                                                                                      ------------------~
       D Count(s)                                                                              dismissed on the motion of the United States.
                          ------------------
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                       0     TIME SERVED                                D _ _ _ _ _ _ _ _ _ _ days

        lg]Assessment: $10 WAIVED lg] Fine: WAIVED
       lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Thursday, March 28, 2019
                                                r - - - - - - - - - - - v a t e of Imposition of Sentence
                                                                                                     )
                                                               FILED
                                                               MAR 2 8 2019
                                                   CLERK, U.S. DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                 BY                                DEPUTY
      Clerk's Office Copy                                                                                                                    3:19-mj-21456
